DETAILED ACTION
Claims 1 – 16 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 line 8 recites “the aggregator clock domain” has a typo error. It should be “a aggregator clock domain” instead. 
Claim 3 line 2 recites “a sensor clock domain” has a typo error. It should be “the sensor clock domain”.
Notification of invoking - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 – 8 are invoking 112(f) interpretation for reciting limitations such as “a communication component” and “a memory component”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “configured to detect” “configured to provide” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification paragraphs 7, 9, 48, 54 and figure 7 for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Thus, the above invoking 112(f) terms “communication component” “memory component” will be interpreted according to the structure definition provided in paragraphs 7, 9, 48, 54 and figure 7.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-11, 14-16 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Inoki (US 2019/0059107 A1).
Regarding claim 1, Inoki discloses an upstream device for translating clock domain for non-synchronized sensors comprising:
 a communication component configured to detect a report received from a particular sensor of the non-synchronized sensors, the report including a beacon receive time in a sensor clock domain and a current report transmit time in the sensor clock domain [0118: information that is a timestamp which is included in a signal, or information that is a transmission time or reception time of a signal.][0122: in a case where a time stamp of the reception start time of a reception signal, along with contents of a signal, is recorded in the transmission and reception history][0132][0143-0149]; 
a memory component configured to provide a previous report receive time in the aggregator clock domain and a previous report transmit time in the sensor clock domain [0043: The AP 10 and the STA 20 include wireless signal transmission and reception sections 11 and 21, respectively, that transmit and receive wireless signal that are transferred over the wireless network 40, wireless signal transmission and reception control sections 12 and 22, respectively, EACH of which performs control of the wireless signal transmission and reception section, wireless signal transmission and reception history acquisition sections 13 and 23, respectively, EACH of which records a transmission and reception history of the wireless signal that is transmitted and received in the wireless signal transmission and reception section][0122: in a case where a time stamp of the reception start time of a reception signal, along with contents of a signal, is recorded in the transmission and reception history] [0128][0132][0143-0149]; and 
a processor configured to identify a current report receive time in an aggregator clock domain based on the report detected at the communication component [0017: acquiring a transmission and reception history of a specific wireless signal periodically transmitted and received between the plurality of wireless stations, and acquiring a transmission delay of a specific signal from the transmission and reception history] [0015-0020] [0143-0149] and
 determine a beacon receive time in the aggregator clock domain based, at least in part, on the beacon receive time in the sensor clock domain, the current report transmit time, the current report receive time, the previous report receive time, the previous report transmit time [0128: the STA receives the beacon signal that is transmitted by the AP (S401), acquires information that is a transmission and reception history of the beacon signal (S402), acquires a normal reception rate of the beacon signal from the information that is the transmission and reception history of the beacon signal (S403), and calculates the degree of the exposed situation in reception by the STA (S404). Furthermore, the transmission delay of the beacon signal is acquired from the information that is the transmission and reception history of the beacon signal (S405)] [0135: Only in a case where the beacon signal can be received, the STA can record the transmission delay.][0143-0149].
Regarding claim 2, Inoki discloses the upstream device as described in claim 1, wherein: the previous report receive time of the memory component has an earlier time stamp than the current report receive time; and the previous report transmit time of the memory component has an earlier time stamp than the current report transmit time [0118: information that is a transmission time or reception time of a signal.][0122][0132][0134][0143-0149]. 
Regarding claim 2, Inoki discloses the upstream device as described in claim 1, wherein the beacon receive time in a sensor clock domain is associated with a beacon received by the particular sensor from a source device [0128: the STA receives the beacon signal that is transmitted by the AP (S401), acquires information that is a transmission and reception history of the beacon signal (S402), acquires a normal reception rate of the beacon signal from the information that is the transmission and reception history of the beacon signal (S403), and calculates the degree of the exposed situation in reception by the STA (S404). Furthermore, the transmission delay of the beacon signal is acquired from the information that is the transmission and reception history of the beacon signal (S405)][0143-0149].


Regarding claim 7, Inoki discloses the upstream device as described in claim 1, wherein: the previous report receive time in the aggregator domain clock is updated in the memory component with the current report receive time in the aggregator domain clock; and the previous report transmit time in the sensor domain clock is updated with the current report transmit time in the sensor domain clock [0043: The AP 10 and the STA 20 include wireless signal transmission and reception sections 11 and 21, respectively, that transmit and receive wireless signal that are transferred over the wireless network 40, wireless signal transmission and reception control sections 12 and 22, respectively, EACH of which performs control of the wireless signal transmission and reception section, wireless signal transmission and reception history acquisition sections 13 and 23, respectively, EACH of which records a transmission and reception history of the wireless signal that is transmitted and received in the wireless signal 
Regarding claim 8, Inoki discloses the upstream device as described in claim 1, wherein the communication component detects the report via ultrawide band wireless communications [Figs. 1 – 3]. 
Regarding claims 9 – 11, 14 – 16, these claims are rejected for the same reasons as set forth in claims 1-3 and 6-8, respectively.
Allowable Subject Matter
Claims 4-5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 4 and 12, the prior arts of record do not disclose “The upstream device as described in claim 1, wherein the processor determines the beacon receive time in the aggregator clock domain based, at least in part, on a report ratio of a difference of the current and previous report receive times in the aggregator clock domain to a difference of the current and previous report transmit times in the sensor clock domain.” incorporated with other limitations as claimed in claim 1. 
Regarding claims 5 and 13, the prior arts of record do not disclose “The upstream device as described in claim 4, wherein the processor determines the beacon receive time in the aggregator clock domain based, at least in part, an application of the report ratio to a difference . 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187